Morgan, J.
Plaintiffs sue to recover from the defendant $1000,, amount of five notes for $200 each, given by them in payment of alease of certain property. They excepted, first, that plaintiffs had shown no authority to represent their alleged constituents; and second, lis pendens.
First — In the contract of lease they recognized the plaintiff's’ representative capacity. They can not now be allowed to question it.
Second — In May, 1870, the defendants instituted suit against the plaintiffs in the Sixth District Court to annul the lease which had been entered into between them, and to cancel the notes which they had *582given therefor, the notes being the same upon which this suit is instituted. This suit was pending when the one now before us was instituted. The plea was a good one and should have been maintained. See Bischoff v. Theurer, 8 An. p. 15.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed; that the exception of Us pendens be sustained and the suit dismissed, plaintiffs to pay the costs in both courts.